DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/367,270 on August 16, 2021. Claims 18-22 and 24 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 18, 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ).

	He teaches in Claim 18:
	A fingerprint identification method of a fingerprint identification device ( Figure 38, [0234] discloses real time fingerprint sensing using an optical sensor module ), wherein the fingerprint identification device includes a photodiode exposed to obtain fingerprint images ( Figure 5A, [0110] discloses a photodetector array 623 which can receive fingerprint inputs and this can comprise photodiodes. As for the analog-to-digital converter, please note the combination below ), the method comprising: 
capturing a first sample image of the fingerprint images during one sensing period to calculate an effect of environment light ( Figure 38, [0234] disclose the presence of environmental influence. Figure 12, [0056], [0127], etc, disclose of capturing two frames and subtracting to remove the environmental influence. To clarify, [0234] teaches an OLED screen is first turned off to record image data (read as a first sample image) and this represents the total influence of all the environmental light residues, noted as a real-time base. To clarify about the sensing period, Figure 38, [0234] discloses a process/period for obtaining a final fingerprint image and the intermediary base(s)/mixtures, etc, are part of this process (read as a sensing period). Furthermore, please note the combination below as well ); 
( Figure 38, [0234] discloses after this first image data is recorded, next, the OLED/optical probe light is turned on to perform fingerprint sensing to capture a real-time signal which is a mixture of the real fingerprint signal and the real-time base. To clarify, the interpreted first sample image did not have this real-time fingerprint data. Afterwards, a differential between the real-time base and the signal mixture is performed to obtain a true fingerprint image (read as a second sample image). As for it being captured in one sensing period (in the same sensing period as the first sample image), this is done together as it results in a fingerprint image, i.e. a single one meaning one sensing period. However, please also note the combination with Cho for an explicit timing diagram showing this ); 
obtaining the second sample image by eliminating the effect of environment light to obtain actual data of the second sample image ( Figure 38, [0234] emphasizes details of the subtraction/differential between the two images, as disclosed in the flowchart. To clarify, the signal mixture signal is a modification of the real-time base which results in the fingerprint image free of environmental influences (read as actual data) ); 
wherein one of the sensing periods comprises an exposure time, and the exposure time is shorter than the sensing period ( As noted above, Figure 38 describes a flowchart in which the probe light is turned off and off to obtain the components of the fingerprint image and essentially, [0234] describes a sensing “period” (described in better detail below in the combination with Cho). In light of the probe light being on at times (exposure time) and off at other times (lack of exposure time) and all of this occurring within the capturing of different components of the fingerprint image, it is clear that the exposure time (again, the time the probe light is on) must necessarily be shorter than the duration of the entire period. The concept is to turn the probe light on and off in order to derive various images of which the differential is then calculated to come up with the final image ); but

He may not explicitly teach of “an analog-to-digital converter coupled to the photodiode” and to expand on that, of “providing the actual data of the second sample image to the analog-to-digital converter”. Furthermore, He may not explicitly teach of capturing the first sample image of the fingerprint images “during one sensing period located between two adjacent touch and display periods” to calculate the effect of environmental light. To expand on that, Cho will detail capturing the first and second sample images “during the one sensing period”.

Initially, examiner would like to note that He teaches in Figure 38 of a process to derive a final fingerprint image, void of environmental light/residue. During this process, multiple images are captured/sampled, with the probe light being toggled ON (exposure time) and OFF (non-exposure time) for the various samples. It is a reasonable interpretation that all of these samples are captured within a “sensing period” (broad term which is not particularly well define) and with the probe light being toggled OFF at times during this period, that naturally the exposure time is less than the larger period it is contained within.

However, in the same field of endeavor, fingerprint touch systems, Cho teaches of a display device including a fingerprint touch IC FTIC, ( Cho, Figure 3, [0041] ). Figure 16, [0106] discloses a frame period which has a fingerprint sensing period Pf along with a display period Pd and a touch sensing period Pt. The fingerprint sensing data is processed/converted using analog-to-digital converters ADC1/FAD1 to FAD10, as taught by Figure 11, [0094] and respectfully, the 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ADCs, as taught by Cho, with the motivation that the analog signals can be converted into digital signals to determine/allow touch inputs on the device, critical to functionality, ( Cho, [0066] )

	Cho teaches in Claim 19:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, further comprising: 
resetting the photodiode at a beginning of the one sensing period; and resetting the photodiode at an end of another sensing period next to the one sensing period. ( Cho, Figure 18 shows a first fingerprint period 1/m Pf and a last period m/m Pf. The fingerprint touch IC FTIC is used/toggled between ON and OFF during these periods (read as reset), specifically as the beginning and at the end, i.e. toggling/resetting. To clarify, at the beginning of the frame, it is reset to be used and same at the end of the frame. After the frame is completed, it is again reset. This obviously repeats for the next fingerprint sensing period for the next frame, i.e. next to. Also, please note Claim 21 which discloses this same aspect with a display and touch period in between two/next to sensing peirods )

	Cho teaches in Claim 21:
	The fingerprint identification method of the fingerprint identification device as recited in claim 19, wherein at least one touch and display period is located between the one sensing period and another sensing period next to the one sensing period. ( Cho, Figure 18 shows a plurality of fingerprint sensing periods Pf, etc. In between these periods are display period and touch sensing periods Pd and Pt, respectively )

	He teaches in Claim 22:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, wherein the photodiode is not reset between the beginning of the one sensing period to the end of the another sensing period. ( The same reasoning above for Claim 19 is also valid here as well. The FTIC is used during the frame, so it is not reset during the frame itself. At the start and the end, it is toggled ON/OFF, i.e reset for the next frame )

	He and Cho teaches in Claim 24:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, wherein output data of the analog-to-digital converter is modified according to the effect of the environment light. ( He, [0234] discloses determining the effect of environmental influences and removing them. Cho teaches of using ADCs to determine the fingerprint input, critical for the functionality of He to be able to determine the environmental light aspects )

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al.
( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ), as applied to Claim 19, further in view of Kim et al. ( US 2018/0349669 A1 ).

	As per Claim 20:
	He and Cho do not explicitly teach “wherein the photodiode is continuously exposed from the beginning of the one sensing period to the end of the another sensing period.”

However, in the same field of endeavor, touch panels with fingerprint sensing, Kim teaches of a fingerprint sensor which can receive light as a photodiode, or some kind of optical-to-electric conversion device, ( Kim, [0051] ). As noted in Figure 5, S130, [0066], it is noted that a light source, namely the pixels of the display, are turned on in the fingerprint sensing area during operation S130. After the fingerprint image is completed, the light source is turned off. As combined with Cho, while there is fingerprint sensing, the light source can be provided. To clarify, Cho teaches of primarily using a capacitive sensor and Kim teaches of using both an optical and capacitive sensor, ( Kim, [0108] ). Respectfully, one of ordinary skill in the art would realize that methodologies of Cho, i.e. fingerprint sensing, can be accomplished with either an optical or capacitive sensor, as Kim teaches. One of ordinary skill in the art would be motivated to incorporate an optical sensor as a simple substitution of known techniques to achieve the driving method of Cho.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the photodiode and timings, as taught by Kim, with the motivation that photodiodes are well known for detecting an amount of light and converting into an electrical signal to be processed. Typically, for fingerprint sensing, an exposure of light is beneficial to realize the finger and a conversion device is desirable for converting the light source into fingerprint data, ( Kim, [0051] ).

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. He is cited for teaching the new limitations. As noted in Figure 38, [0234], multiple image are captured, namely with one image containing environmental light/residue (by using the probe light being toggled ON) and another image(s) with the probe light being toggled OFF. Naturally, the exposure time is contained within this sensing period and with parts of this period having the probe light OFF, it is clear that the exposure time period is shorter than the sensing period.

Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621